Citation Nr: 0711423	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-28 687	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
hepatitis C.   








ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1964 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDING OF FACT

Hepatitis C is manifested by daily fatigue, malaise, minor 
weight loss, and hepatomegaly without substantial weight loss 
or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 40 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.114. Diagnostic Code 
7354 (2006).  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

By letter, dated in September 2002, the RO provided the 
veteran with content-complying VCAA notice on the underlying 
claim of service connection for hepatitis C.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the claim of service connection has 
been more than substantiated, it has been proven, and once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision on 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial higher rating for hepatitis C.  
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
private medical records and has had the veteran examined by 
VA.  As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 2002, the veteran filed his original claim of service 
connection for hepatitis C.  He stated that due to his 
exposure to blood and other body fluids as a combat corpsman 
in Vietnam he developed hepatitis C.  

In the rating decision, dated in March 2003, the RO granted 
service connection for hepatitis C and assigned a 
noncompensable rating under Diagnostic Code 7354, effective 
from July 22, 2002, the date of receipt of the veteran's 
claim of service-connected hepatitis C.   

On VA examination in April 2003, the veteran complained of 
fatigue with flares about once a month, lasting 7 to 10 days.  
He also complained of occasional right upper quadrant pain.  
The veteran indicated that he lost 10 to 12 days of work a 
year.  On physical examination, the veteran weighed 189 
pounds.  The examiner described the veteran as well 
developed, well nourished, and appeared in no distress.  
There was no abdominal tenderness and the liver and spleen 
were not enlarged.  There were no masses or bruits.  The 
abdominal aorta was not prominent.  There was no edema or 
varicosities of the lower extremities and the peripheral 
pulses were normal.  There was no muscle atrophy or 
generalized muscle weakness.  The impression was hepatitis C 
with residual of fatigue and elevated liver enzymes.  

Private medical records from January 2003 to July 2004 
disclose that in March 2003 the veteran complained of 
abdominal discomfort, bloating, and occasional right upper 
quadrant discomfort with nausea.  A CT scan of the abdomen 
was normal.  The veteran was described as well developed, 
well nourished, and in no acute distress.  The veteran's 
weight was 186 pounds.  There was no abdominal tenderness, 
masses, organomegaly, ascites, or hernia. The extremities 
were unremarkable.     



In May 2003, a liver biopsy revealed moderate to marked 
portal inflammation with moderate piecemeal necrosis, 
moderate hepatocytolysis with fibrosis and a 
necroinflammatory reaction, which was interpreted a Stage 3 
fibrosis.  It was noted that in April 1997 the fibrosis was 
characterized as Stage 1. 

While on appeal, in a rating decision, dated in May 2004, the 
RO increased the rating for hepatitis C to 40 percent, 
effective from July 22, 2002, the date of receipt of the 
claim. 

Private medical records from July 2003 to July 2004 disclose 
that in July 2003 the veteran weighed 190 pounds.  In 
September 2003, he weighed 186 pounds.  In December 2003, he 
weighed 171 pounds.  In March 2004, he weighed 166 pounds.  
In April 2004, he weighed 162 pounds, and in July 2004, he 
weighed 159 pounds.  

On VA examination in December 2005, the examiner reported 
that the veteran's condition affected his general body health 
by constant fatigue and nausea and diarrhea once a week.  It 
was noted that the veteran's body weight went from 190 pounds 
to 160 pounds within a 12-month period and that the veteran 
suffered from constant abdominal pain in the right upper 
quadrant without abdominal distension.  The examiner also 
reported that the liver condition caused constant easy 
fatigability, arthralgia, gastrointestinal disturbances, and 
loss of appetitive, but no incapacitation.  There was no 
complaint of vomiting blood or tarry stools.  It was noted 
that the veteran was on Interferon from July 2003 to July 
2004 with a poor response.  The veteran stated that his 
condition did not cause incapacitation.  There was no history 
of functional impairment resulting from hepatitis C. 

On physical examination, the veteran weighed 160 pounds.  He 
was well developed, well nourished, and in no acute distress.  
The liver was slightly enlarged.  There was no jaundice.  
There was tenderness in the right upper quadrant.  In the 
extremities, there was no ulceration, edema, stasis 
dermatitis, clubbing, or cyanosis.  There was no generalized 
muscle weakness or generalized muscle wasting.  There was 
full range of motion of the upper and lower extremities.  
There was no joint tenderness and normal muscle strength.  
Liver function testing was abnormal.  

Analysis

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Since the veteran disagreed with the initial rating following 
the initial grant of service connection for hepatitis C, the 
Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).       

The veteran has been assigned a 40 percent rating for 
hepatitis C under Diagnostic Code 7354.  Under Diagnostic 
Code 7345, the criteria for a 40 percent rating are daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  

The criteria for the next higher rating 60 percent, under 
Diagnostic Code 7345 are daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.   



The term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer. 
"Baseline weight" means the average weight for the two-year 
period preceding the onset of the disease.  38 C.F.R. § 
4.112,

An "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  Diagnostic Code 7354. , 

The differences in rating criteria between a 40 percent 
rating and 60 percent rating are the differences between 
either minor or substantial weight loss or the duration of 
incapacitating episodes.  

Following a review of the evidence of record, the Board finds 
that there is no basis for a rating higher that 40 percent at 
any time during the appeal period.  In reaching this 
conclusion, the Board finds no evidence of "substantial 
weight loss," that is, a loss of greater than 20 percent of 
the veteran's baseline weight, which for this purpose is 190 
pounds.  The record shows the veteran has experienced weight 
loss from 190 to 160 pounds.  The loss of 30 pounds is less 
than 20 percent of 190 pounds and by definition the 
demonstrated loss is minor weight loss. 

Although the veteran has indicated that he has lost time from 
work, he also stated that his condition does not cause 
incapacitation and there is no documentation of an 
incapacitating episode, that is, a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 

For these reasons, the criteria for a 60 percent rating under 
Diagnostic Code 7354 have not been met and the preponderance 
of the evidence is against an initial rating higher than 40 
percent for hepatitis C.  38 U.S.C.A. § 5107(b). 


                                                                          
(The Order follows on the next page.)





ORDER

An initial rating higher than 40 percent for hepatitis C is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.    
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


